 


110 HR 2784 IH: National Environment and Energy Development Act
U.S. House of Representatives
2007-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2784 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2007 
Mr. Peterson of Pennsylvania (for himself, Mr. Abercrombie, Mrs. Drake, Mr. Nunes, Mr. Edwards, and Mr. Melancon) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Rules and Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To greatly enhance the Nation’s environmental, energy, economic, and national security by terminating long-standing Federal prohibitions on the domestic production of abundant offshore supplies of natural gas, to dedicate fixed percentages of the resultant royalties for environmental restoration projects, renewable energy and carbon sequestration research, and weatherization and energy assistance for those in need, and to share a portion of such royalties with producing States, and for other purposes. 
 
 
1.Short title This Act may be cited as the National Environment and Energy Development Act. 
2.Termination of prohibitions on expenditures for, and withdrawals from, offshore gas leasing 
(a)Prohibitions on expendituresAll provisions of Federal law that prohibit the expenditure of appropriated funds to conduct natural gas leasing and preleasing activities for any area of the Outer Continental Shelf shall have no force or effect with respect to such activities. 
(b)Revocation withdrawalsAll withdrawals of Federal submerged lands of the Outer Continental Shelf from leasing, including withdrawals by the President under the authority of section 12(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1341(a)), are hereby revoked and are no longer in effect with respect to the leasing of areas for exploration for, and development and production of, natural gas. 
(c)Prohibitions and withdrawals for oil not affectedThis section does not affect— 
(1)any prohibition on the expenditure of appropriated funds to conduct oil leasing or preleasing activities; and 
(2)any withdrawal of Federal submerged lands from leasing for exploration for, and development and production of, oil. 
3.Outer Continental Shelf natural gas leasing program The Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) is amended by inserting after section 9 the following: 
 
10.Moratoria area and State approval requirement with respect to natural gas leasing 
(a)Buffer zoneThe Secretary may not grant any natural gas lease for any area of the outer Continental Shelf that is located within 25 miles of the coastline of a State. 
(b)State approval requirement 
(1)In generalThe Secretary may not issue any lease authorizing exploration for, or development of, natural gas in any area of the outer Continental Shelf that is located within 50 miles of the coastline of a State unless the State has enacted a law approving of the issuance of such leases by the Secretary. 
(2)State approval permanentRepeal of such a law by a State shall have no effect for purposes of paragraph (1).  
(c)State disapproval authority 
(1)In generalThe Secretary may not issue any lease authorizing exploration for, or development of, natural gas in any area of the outer Continental Shelf that is located more than 50 miles and less than 100 miles from the coastline of a State if the State has enacted a law disapproving of the issuance of such leases by the Secretary. 
(2)Requirements for State lawA law enacted by a State for purposes of paragraph (1)— 
(A)shall have no force or effect for purposes of paragraph (1) unless first enacted by the State within the one-year period beginning on the date of the enactment of the National Environment and Energy Development Act; and 
(B)shall have no force or effect for purposes of paragraph (1) after the end of the 2-year period beginning on the date it first takes effect, unless the State, in the 2-year period preceding the application of the law for purposes of paragraph (1), enacted legislation extending the effectiveness of the law.. 
4.Sharing of revenues 
(a)In generalSection 8(g) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(g)) is amended— 
(1)in paragraph (2) by striking Notwithstanding and inserting Except as provided in paragraph (6), and notwithstanding; 
(2)by redesignating paragraphs (6) and (7) as paragraphs (8) and (9); and 
(3)by inserting after paragraph (5) the following: 
 
(6)Bonus bids and royalties under qualified gas leases 
(A)New gas leasesOf amounts received by the United States as bonus bids and royalties under any qualified gas lease on submerged lands that are located within the seaward boundaries of a State established under section 4(a)(2)(A)— 
(i)25 percent shall be deposited in the general fund of the Treasury; 
(ii)37.5 percent shall be paid to the States that are producing States with respect to those submerged lands; 
(iii)8.0 percent shall be deposited in the Energy Efficiency and Renewables Reserve established by paragraph (7); 
(iv)8.0 percent shall be deposited in the Carbon Capture and Sequestration Reserve established by paragraph (7); 
(v)5.0 percent shall be deposited in the Chesapeake Bay Restoration Reserve established by paragraph (7); 
(vi)5.0 percent shall be deposited in the Great Lakes Restoration Reserve established by paragraph (7); 
(vii)3.0 percent shall be deposited in the Everglades Restoration Reserve established by paragraph (7); 
(viii)3.0 percent shall be deposited in the Colorado River Basin Restoration Reserve established by paragraph (7); 
(ix)3.0 percent shall be deposited in the San Francisco Bay Restoration Reserve established by paragraph (7); and 
(x)2.5 percent shall be available, half to the Secretary of Health and Human Services for carrying out the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621, et seq.) and half to the Secretary of Energy for carrying out the Weatherization Assistance program under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.).    
(B)Leased tract that lies partially within the seaward boundaries of a StateIn the case of a leased tract that lies partially within the seaward boundaries of a State, the amounts of bonus bids and royalties from such tract that are subject to subparagraph (A) with respect to such State shall be a percentage of the total amounts of bonus bids and royalties from such tract that is equivalent to the total percentage of surface acreage of the tract that lies within such seaward boundaries. 
(C)Use of payments to StatesAmounts paid to a State under subparagraph (A)(ii) shall be used by the State for one or more of the following: 
(i)Education. 
(ii) Transportation. 
(iii)Reducing taxes. 
(iv)Coastal and environmental restoration. 
(v)Energy infrastructure and projects. 
(vi)State seismic monitoring programs. 
(vii)Alternative energy development. 
(viii)Energy efficiency and conservation. 
(ix)Hurricane and natural disaster insurance programs. 
(x) Any other purpose determined by State law. 
(D)DefinitionsIn this paragraph: 
(i)Adjacent StateThe term adjacent State means, with respect to any program, plan, lease sale, leased tract or other activity, proposed, conducted, or approved pursuant to the provisions of this Act, any State the laws of which are declared, pursuant to section 4(a)(2), to be the law of the United States for the portion of the outer Continental Shelf on which such program, plan, lease sale, leased tract, or activity appertains or is, or is proposed to be, conducted. 
(ii)Adjacent zoneThe term adjacent zone means, with respect to any program, plan, lease sale, leased tract, or other activity, proposed, conducted, or approved pursuant to the provisions of this Act, the portion of the outer Continental Shelf for which the laws of a particular adjacent State are declared, pursuant to section 4(a)(2), to be the law of the United States. 
(iii)Producing stateThe term producing State means an Adjacent State having an adjacent zone containing leased tracts from which are derived bonus bids and royalties under a lease under this Act. 
(iv)StateThe term State includes Puerto Rico and the other Territories of the United States. 
(v)Qualified gas leaseThe term qualified gas lease means a lease under this Act granted after the date of the enactment of the National Environment and Energy Development Act that authorizes development and production of natural gas and associated condensate. 
(E)ApplicationThis paragraph shall apply to bonus bids and royalties received by the United States after September 30, 2007. 
(7)Establishment of reserve accounts 
(A)In generalFor budgetary purposes, there is established as a separate account to receive deposits under paragraph (6)(A)— 
(i)the Energy Efficiency and Renewables Reserve to offset the cost of legislation enacted after the date of the enactment of the National Environment and Energy Development Act to accelerate the use of clean domestic renewable energy resources and alternative fuels; to promote the utilization of energy-efficient products and practices and conservation; and to increase research, development, and deployment of clean renewable energy and efficiency technologies.  
(ii)the Carbon Capture and Sequestration Reserve to offset the cost of legislation enacted after the date of the enactment of the National Environment and Energy Development Act to promote activities associated with carbon capture and sequestration;  
(iii)the Chesapeake Bay Restoration Reserve to offset the cost of legislation enacted after the date of the enactment of the National Environment and Energy Development Act to conduct restoration activities primarily or entirely within the Chesapeake Bay watershed that seeks to improve the overall health of the ecosystem of the Chesapeake Bay; 
(iv)the Great Lakes Restoration Reserve to offset the cost of legislation enacted after the date of the enactment of the National Environment and Energy Development Act to conduct restoration activities primarily or entirely within the the Great Lakes watershed that seeks to improve the overall health of the ecosystem of the Great Lakes; 
(v)the Everglades Restoration Reserve to offset the cost of legislation enacted after the date of the enactment of the National Environment and Energy Development Act to conduct restoration activities primarily or entirely within the Florida Everglades watershed that seeks to improve the overall health of the ecosystem of the Everglades; 
(vi)the Colorado River Basin Restoration Reserve to offset the cost of legislation enacted after the date of the enactment of the National Environment and Energy Development Act to conduct restoration activities primarily or entirely within the the Colorado River Basin watershed that seeks to improve the overall health of the ecosystem of the Colorado River Basin; and 
(vii)the San Francisco Bay Restoration Reserve to offset the cost of legislation enacted after the date of the enactment of the National Environment and Energy Development Act to conduct restoration activities primarily or entirely within the San Francisco Bay, California, watershed that seeks to improve the overall health of the ecosystem of San Francisco Bay.  
(B)Procedure for adjustments 
(i)Budget committee chairmanAfter the reporting of a bill or joint resolution, or the offering of an amendment thereto or the submission of a conference report thereon, providing funding for the purposes set forth in clause (i), (ii), (iii), (iv), (v), (vi), or (vii) of subparagraph (A) in excess of the amount of the deposits under paragraph (6)(A) for those purposes for fiscal year 2007, the chairman of the Committee on the Budget of the applicable House of Congress shall make the adjustments set forth in clause (ii) for the amount of new budget authority and outlays in that measure and the outlays flowing from that budget authority. 
(ii)Matters to be adjustedThe adjustments referred to in clause (i) are to be made to— 
(I)the discretionary spending limits, if any, set forth in the appropriate concurrent resolution on the budget; 
(II)the allocations made pursuant to the appropriate concurrent resolution on the budget pursuant to section 302(a) of the Congressional Budget Act of 1974; and 
(III)the budget aggregates contained in the appropriate concurrent resolution on the budget as required by section 301(a) of the Congressional Budget Act of 1974. 
(iii)Amounts of adjustmentsThe adjustments referred to in clauses (i) and (ii) shall not exceed the receipts estimated by the Congressional Budget Office that are attributable to this Act for the fiscal year in which the adjustments are made. 
(C)Expenditures only by Secretary of the Interior in consultationLegislation shall not be treated as legislation referred to in subparagraph (A) unless any expenditure under such legislation for a purpose referred to in that subparagraph may be made only by the Secretary of the Interior after consultation with the Administrator of the Environmental Protection Agency, the Administrator of the National Oceanic and Atmospheric Administration, the Secretary of the Army acting through the Corps of Engineers, and, as appropriate, the Secretary of State. 
(8)Maintenance of effort by StatesThe Secretary of the Interior, the Secretary of Health and Human Services, and the Secretary of Energy shall ensure that financial assistance provided to a State for any purpose with amounts made available under this subsection or in any legislation with respect to which paragraph (7) applies supplement, and do not replace, the amounts expended by the State for that purpose before the date of the enactment of the National Environment and Energy Development Act.. 
(b)Establishment of State seaward boundariesSection 4(a)(2)(A) of the Outer Continental Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in the first sentence by striking , and the President and all that follows through the end of the sentence and inserting the following: . Such extended lines are deemed to be as indicated on the maps for each Outer Continental Shelf region entitled Alaska OCS Region State Adjacent Zone and OCS Planning Areas, Pacific OCS Region State Adjacent Zones and OCS Planning Areas, Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning Areas, and Atlantic OCS Region State Adjacent Zones and OCS Planning Areas, all of which are dated September 2005 and on file in the Office of the Director, Minerals Management Service. The preceding sentence shall not apply with respect to the treatment under section 105 of the Gulf of Mexico Energy Security Act of 2006 (title I of division C of Public Law 109–432) of qualified outer Continental Shelf revenues deposited and disbursed under subsection (a)(2) of that section..  
5.Natural gas leasingSection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is further amended by adding at the end the following subsection: 
 
(r)Natural gas leasing 
(1)In generalThe Secretary may issue leases under this section that authorize development and production of natural gas and associated condensate in accordance with regulations promulgated under paragraph (2). 
(2)RegulationsBefore issuing any lease under paragraph (1), the Secretary must promulgate regulations that— 
(A)define what constitutes natural gas, condensate, and oil; 
(B)establish the lessee’s rights and obligations regarding condensate produced in association with natural gas; 
(C)prescribe procedures and requirements that the lessee of a lease issued under this subsection must follow if the lessee discovers oil deposits in the course of exploration or development; and 
(D)establish such other requirements for natural gas leases as the Secretary considers appropriate. 
(3)Application of other lawsAll provisions of this Act or any other Federal law or regulations that apply to oil and natural gas leases for the Outer Continental Shelf shall apply to natural gas-only leases authorized under this subsection. 
(4)Existing leasesAt the request of the lessee of an oil and gas lease in effect under this section on the date of enactment of this subsection, and under the requirements prescribed in regulations promulgated under paragraph (2), the Secretary may restrict development under such a lease to natural gas and associated condensate. 
(5)Oil and gas leasing programsThe Secretary may include provisions regarding issuance of natural gas leases in the outer Continental shelf leasing program that applies for the 5-year period beginning in 2007, notwithstanding any draft proposal for such program issued before the date of the enactment of this subsection. 
(6)Prohibitions and withdrawals for oil not affectedThis subsection does not affect— 
(A)any prohibition on the expenditure of appropriated funds to conduct oil leasing or preleasing activities; and 
(B)any withdrawal of Federal submerged lands from leasing for exploration for, and development and production of, oil.. 
6.Policies regarding buying and building American 
(a)Intent of CongressIt is the intent of the Congress that this Act, among other things, result in a healthy and growing American industrial, manufacturing, transportation, and service sector employing the vast talents of America’s workforce to assist in the development of affordable energy from the Outer Continental Shelf. Moreover, the Congress intends to monitor the deployment of personnel and material in the Outer Continental Shelf to encourage the development of American technology and manufacturing to enable United States workers to benefit from this Act by good jobs and careers, as well as the establishment of important industrial facilities to support expanded access to American resources. 
(b)Safeguard for Extraordinary AbilitySection 30(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1356(a)) is amended in the matter preceding paragraph (1) by striking regulations which and inserting regulations that shall be supplemental and complimentary with and under no circumstances a substitution for the provisions of the Constitution and laws of the United States extended to the subsoil and seabed of the outer Continental Shelf pursuant to section 4 of this Act, except insofar as such laws would otherwise apply to individuals who have extraordinary ability in the sciences, arts, education, or business, which has been demonstrated by sustained national or international acclaim, and that. 
 
